[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has conceded in its brief that it cannot succeed on the complaint which asks the court to order specific performance on a document not signed by the party to be charged. See Connecticut General Statutes § 52-550 (a)(4).
In this case the defendant Carmen Marcucio was whom the complaint and trial were directed against. The defendant Anthony Marcucio was willing to convey the property in question, but since it is owned by both defendants his willingness to sell was of no consequence. He did file a counterclaim which the court concludes has been abandoned.
The court makes no ruling with respect to any deposit that may have CT Page 8891 been made. No claim was made with respect to the deposit in the pleadings or in evidence.
Although the claim against the defendant Anthony Marcucio is in a somewhat unusual posture, under the circumstances of this case, the court is going to enter judgment in favor of both defendants as against the plaintiff.
If the plaintiff or the defendant Anthony Marcucio wish to be heard further on this matter it or he should file an appropriate motion.
For the foregoing reasons, judgment may enter in favor of both defendants as against the plaintiff on the original complaint.
By the Court,
  William L. Hadden, Jr. Judge Trial Referee